THE THIRTEENTH COURT OF APPEALS

                                       13-20-00410-CV


               In the Interest of C.N.L., P.A.L., D.J.L., D.D.L., B.M.L., J.J.L.,
                                     and J.J.L., Children


                                   On Appeal from the
                   County Court at Law No. 1 of Calhoun County, Texas
                       Trial Court Cause No. 2019-FAM-0088-CC


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed, due to appellants’

inability to pay costs.

       We further order this decision certified below for observance.

February 18, 2021